785 F.2d 309
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JOHN DAVID MOSLEY, Plaintiff-Appellant,v.LT. BOBBY LOAFMAN, et al., Defendants-Appellees.
85-5839
United States Court of Appeals, Sixth Circuit.
1/27/86
ORDER

1
The matter is before the Court for consideration of plaintiff's motion for appointment of counsel and appeal from the District Court's order of summary judgment dismissing his civil rights complaint filed under 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the Court pursuant to Sixth Circuit Rule 9(a).  Upon examination of the certified record and plaintiff's informal brief filed on appeal, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff filed a civil rights complaint under 42 U.S.C. Sec. 1983 alleging that defendants, security guards and a nurse at DeBerry Correctional Institution in Nashville, Tennessee, violated his constitutional rights by using excessive force, to administer a behavior modification medication, i.e. prolixin, to him by injection.  A physician had ordered that the medication be given to plaintiff to modify his behavior even if force was necessary.  Based upon the affidavits filed in support of defendants' motion for summary judgment, the District Court found that the force used by defendants to effectuate the physician's orders and to insure their safety was not excessive.  The conclusionary allegation in plaintiff's pleading, without factual support, was insufficient to raise an issue of fact.  We agree.


3
It is therefore ORDERED that plaintiff's motion for counsel be denied and the District Court's decision affirmed.  Rule 9(d)(3), Rules of the Sixth Circuit.